FILED
                               FOR PUBLICATION
                                                                              SEP 26 2016
                   UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.   14-50014

             Plaintiff-Appellee,                  D.C. No.
                                                  2:12-cr-00973-ABC-1
 v.                                               Central District of California,
                                                  Los Angeles
MELVIN MARTINEZ-LOPEZ, AKA
Jorge Lopez, AKA Melvin Miscael
Martinez, AKA Miguel Angel                        ORDER
Rodriguez, AKA Manuel Rodriguez-
Pena,

             Defendant-Appellant.



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be heard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3.

      Judge Ikuta did not participate in the deliberations or vote in this case.